*595In an order of the Supreme Court, Nassau County (Segal, J.), dated March 4, 1994, the Supreme Court, inter alia, granted the branches of the motions of the defendants Winthrop University Hospital, John Gomes, and Anthony Batista, pursuant to CPLR 3211 (a) (7), which were to dismiss the sixth through tenth causes of action for failure to state a cause of action, but denied the branches of their respective motions which were for partial summary judgment dismissing the sixth through tenth causes of action. The Supreme Court also granted leave to the plaintiffs to serve an amended complaint repleading those causes of action. The plaintiffs served an amended complaint pursuant to that order of the Supreme Court. Subsequently, this Court reversed that order of the Supreme Court insofar as appealed from and held that those defendants were entitled to partial summary judgment dismissing the causes of action asserted in the original complaint (see, Losquadro v Winthrop Univ. Hosp., 216 AD2d 533).
The instant motions seek the same relief as to the sixth through tenth causes of action asserted in the amended complaint. This Court’s prior ruling in Losquadro v Winthrop Univ. Hosp. (supra), is the law of the case. Since there has been no showing that our prior decision proceeded on the basis of manifest error, or that extraordinary circumstances exist warranting departure from the law of the case doctrine, the defendants Winthrop University Hospital, John Gomes, and Anthony Batista are entitled to the same relief as to the amended complaint as that previously granted by this Court with respect to the original complaint (see, People v Martinez, 194 AD2d 741; Weiss v Flushing Natl. Bank, 176 AD2d 797; People v Barnes, 155 AD2d 468). Mangano, P. J., Thompson, Friedmann and Florio, JJ., concur.